Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Lewis et al. [US 20190362013 A1, November 28, 2019], in view of Gordon et al. [US 20200267435 A1, 2019-12-18].

With respect to claims 1 and 9, the claims limitations of the method and computer-readable instructions comprising: 
a computer-implemented method comprising:
responsive to receiving a request associated with a first end-user [e.g. candidate] of an online service for presentation of a personalized [e.g. candidate's profile] ([0046] in response to this reaching out, the system has determined that this candidate has been selected. As such, attributes from the corresponding candidate's profile are extracted and used to perform an automated sourcing search, producing a plurality of search results in the form of candidate records 408A-408C (display horizontally), vertically scrolling content feed ([0045] the multi-record search result display user interface 400 includes a selected candidate portion 402 and an additional candidates portion 404 (display vertically 404, 402,..)), retrieving from a database a plurality of content item eligible for presentation to the first end-user ([0048] prior to display of the candidate records 408A-408C the candidate records 408A-408C returned from the arch may be filtered to, for example, remove candidate records 408A-408C that the user has previously seen or rated, or candidates whose current position is already with a hiring company for which the search is being performed) via the vertically scrolling content feed, each content item in the plurality of content items selected based on the content item having a relationship to the first end-user as memorialized by an edge connecting a first node ([0025] when one member follows another, the member who is following may receive status updates (e.g., in an activity or content stream) or other messages published by the member being followed, or relating to various activities undertaken by the member who is being followed. Similarly, when a member follows an organization, the member becomes eligible to receive messages or status updates published on behalf of the organization. For instance, messages or status updates published on behalf of an organization that a member is following will appear in the member's personalized data feed, commonly referred to as an activity stream or content stream), representing the first end-user, to a second node, associated with a respective content item in a connection graph maintained by the online service ([0025] the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220).
Lewis does not teach:
assigning to each content item in the plurality of content items a ranking score;
for a first content item, determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end-user such that a node representing the first content item and nodes representing each of the other content items are connected to the node representing the first end-user in the connection graph by the same edge; and
in response to determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end- user, generating a user interface to display the personalized, vertically scrolling content feed on a client-device of the first end-user, wherein content items are presented in the vertically scrolling content feed in a position relative to one another based on the ranking score assigned to each content item, and the first content item and some predetermined number of the other content items are presented as a group in a horizontally scrolling content carousel at a position in the vertically scrolling content feed that is based on the ranking score of the first content item.
Gordon teaches;
assigning to each content item in the plurality of content items a ranking score ([0201] the aggregation system 108 can provide to the search provider specific feed items that are responsive to the search terms, keywords, categories, or other search indicators, from the service feeds 206, Feed Items associated with the user 116 identified by the user identifier, other users 116 associated with the user 116 identified by the user identifier, or of users 116 of the aggregation system 108. Items responsive to the search terms, keywords, categories or other search indicators can be prioritized, ranked, scored, and/or weighted based on data collected by the operator of the aggregation system 108, including, but not limited to, sharing activity, viewing activity, rating activity, following or subscribing activity, or other user activity regarding one or more feed items, content provider feeds, keywords, or categories, based on activity of the user 116, users associated with the user 116, users of another Internet service 206, or users of the aggregation system 108);
for a first content item, determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end-user such that a node representing the first content item and nodes representing each of the other content items are connected to the node representing the first end-user in the connection graph by the same edge ([0098-0101] in a sequence, determined entirely or in part by one or more algorithms, and based on any of, all of, or any combination of: based on the viewing (including started views, partially completed views, completed views, and/or repeated views), liking, sharing, saving, and other behavior of the other users or subset of users, and where the subset is optionally affiliated with, socially connected to, comparable to, loosely or closely temporally coincident with, associated through actual, geographic, or network location with, directly or indirectly linked to, or otherwise related to the user, or unrelated to the user; …the selective feed items 332 chosen based on the user's current or past actions or behavior, including any of, all of, or any combination of: the user's service feed 206 subscriptions; the specifics of the user's service feeds 206; the user's viewing behavior, including started views, partially completed views, completed views, and/or repeated views; the user's likes, shares, saves, and saves for later viewing; the user's search or other queries; the user's added resources and items; the user's actions or behavior associated with a device or devices 112,…
in a sequence, determined entirely or in part based on information contained in: one or more non-video link service feeds associated with the user, or determined entirely or in part by one or more algorithms based entirely or in part on information contained in one or more non-video link service feeds associated with the user; or Service feed items 308 that do not link to video content;
in a sequence determined entirely or in part by one or more algorithms that increases, decreases, achieves a minimum, or limits the maximum of, the number of consecutive Service feed items 308 and/or the proportion of Service feed items 308 within an overall range or group of Service feed items 308, from one source or service feed 206, or from a group of sources or service feeds 206, or from a type or category of sources or service feeds 206, or with one or more other attributes…); and
in response to determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end- user, generating a user interface to display [e.g. the selective feed 220] the personalized, vertically scrolling content feed on a client-device of the first end-user [e.g. arranged in the feed pane 712 as a vertically-rotating carousel] ([0104] Fig. 7B, a full screen browser-based user interface 312 (e.g., a PC), the user can see the selective feed 220 on the left in a feed pane 712, which feed item 332 is currently playing, which feed item(s) 332 recently played, and which items are coming up for playback with the feed items 332 arranged in the feed pane 712 as a vertically-rotating carousel. In the primary embodiment, each item in the running selective feed 220 presented on the left hand side feed pane 712 of the screen portraying the user interface 312 contains descriptive information about the item, such as the title 720, description 744, source 756, number of likes and shares, optionally other rating information, and optionally other information), wherein content items are presented in the vertically scrolling content feed in a position relative to one another based on the ranking score assigned to each content item, and the first content item and some predetermined number of the other content items are presented as a group in a horizontally scrolling content carousel at a position in the vertically scrolling content feed that is based on the ranking score of the first content item ([0137] Fig. 9, a first icon 830 array, set of feed items, group of interface panes, and/or other collection of interface elements is presented in conjunction with a second, coordinated icon 830 array, set of feed items, group of interface panes, and/or other collection of interface elements, and one or both of the first and/or second array, set, group, and/or collection is logically and visually stacked. One potential benefit of stacking some or all of the interface elements is to effectively use limited display space, for example on a smaller device 112 such as a smartphone, while still enabling easy access to all or most of the functions available on a device 112 that has a larger display. In one embodiment of a stacked or partly stacked interface, a first array of icons 830, representing service feeds 220, is arranged at the top of the presentation space in a horizontal array, coupled with a stacked feed view beneath the icon array, wherein a feed view is a vertically arranged set of images and text, each of which correlates to a feed item, and further wherein the feed view changes as the icon 830 array is moved left and right or as a particular icon is selected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lewis with generating a user interface to display the personalized, vertically scrolling content feed on a client-device of the first end-user of Gordon. Such a modification would provide personalized content feeds to a user (Gordon [0012]).

With respect to dependent claim 2, Lewis as modified by Gordon further teaches wherein the first content item has a higher ranking score than each of the predetermined number of other content items, such that the position of the horizontally scrolling content carousel in the vertically scrolling content feed is based on the highest ranking content item of all content items being presented in the horizontally scrolling content carousel (Gordon [0137] a stacked or partly stacked interface, a first array of icons 830, representing service feeds 220, is arranged at the top of the presentation space in a horizontal array, coupled with a stacked feed view beneath the icon array, wherein a feed view is a vertically arranged set of images and text, each of which correlates to a feed item, and further wherein the feed view changes as the icon 830 array is moved left and right or as a particular icon is selected, and further wherein if an individual feed item is selected then the playback pane is stacked on top of the feed view and a video begins to play; if the video is terminated, the playback pane then slides down to reveal the feed view beneath it; and if the user 116 further slides the feed view down, via an appropriate gesture or by dragging a toggle, then the prior feed view is revealed beneath the current feed view, or alternatively a directory of feeds for selection).

With respect to dependent claim 3, Lewis as modified by Gordon further teaches wherein each content item presented in the horizontally scrolling content carousel is presented as a separate graphical user interface (GUD) element, wherein one additional content item is added to the group of content items presented via the horizontally scrolling content carousel, the one additional content item providing a link, which, when selected by the first end-user, causes presentation of a separate user interface displaying one or more additional content items sharing in common with the first content item the same relationship to the first end-user (Gordon [0137] a stacked or partly stacked interface, a first array of icons 830, representing service feeds 220, is arranged at the top of the presentation space in a horizontal array, coupled with a stacked feed view beneath the icon array, wherein a feed view is a vertically arranged set of images and text, each of which correlates to a feed item, and further wherein the feed view changes as the icon 830 array is moved left and right or as a particular icon is selected, and further wherein if an individual feed item is selected then the playback pane is stacked on top of the feed view and a video begins to play; if the video is terminated, the playback pane then slides down to reveal the feed view beneath it; and if the user 116 further slides the feed view down, via an appropriate gesture or by dragging a toggle, then the prior feed view is revealed beneath the current feed view, or alternatively a directory of feeds for selection. In this embodiment, the first icon array is scrollable left and right, and that, when there are more icons 830 than will fit in the dimensions of the visible space, individual icons 830 can scroll off the visual field, thus creating a usable space for the first icon 830 array that is larger than the physical space available according to the dimensions of the display).

With respect to dependent claim 4, Lewis as modified by Gordon further teaches wherein each content item in the plurality of content items is designated as having a particular content type, and the first content item is selected based on the first content item having been assigned the highest ranking score for a specific content type (Gordon [0144] FIG. 11A, another embodiment of the smartphone or tablet interface 1000 is shown with the channel carousel 805 arranged horizontally to rotate right-to-left or vice versa. This limited interface could be configured by the user as an interface widget to occupy any horizontal region of the screen giving the option to be higher or lower on the screen. Selecting any icon 830 would display the corresponding feed panes 712 for some or all of the visible icons (not shown) as a horizontal carousel either above or below the channel carousel 805. Selection of a Feed Item in a feed pane 712 would activate a video window 702 (not shown) either above or below the channel carousel 805. In some embodiments, the activation of the video window 702 would fill the entire screen or at least obscure the channel carousel 805 in whole or in part).

With respect to dependent claim 5, Lewis as modified by Gordon further teaches wherein each content item presented in the horizontally scrolling content carousel is a content item to which a metadata tag has been assigned, the metadata tag indicating the content item is related to a particular topic in which the first end-user of the online service has previously indicated an interest by virtue of having taken some explicit action to follow the particular topic associated with the metadata tag (Gordon [0141] in another optional aspect of this embodiment, one or more icons 830, tiled icons 830-6, 830-7, selective feeds, Internet service feeds, keyword feeds (i.e., a feed with screened to include or exclude feed items based upon a topic, keyword, metadata tag, etc.), aggregate feeds, and/or other feeds (hereinafter “Feeds”) and/or Feed Items associated with a user 116 may conditionally or non-conditionally be displayed on the user's device 112 and/or within an external interface element available on the user's device 112, such as the operating system, web browser, another application, or home screen, other screen, sub-screen, or area on a screen, or other device facility).

With respect to dependent claim 6, Lewis as modified by Gordon further teaches wherein each content item presented in the horizontally scrolling content carousel is a content item that has been shared by a second end-user with whom the first end-user is connected (Lewis [0045] the multi-record search result display user interface 400 includes a selected candidate portion 402 and an additional candidates portion 404) as denoted in the connection graph maintained by the online service (Lewis [0025] the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220).

With respect to dependent claim 7, Lewis as modified by Gordon further teaches wherein each content item presented in the horizontally scrolling content carousel is a system-generated content item relating to an update concerning information in a profile of an end-user (Gordon [0130] when the sequence of icons 830 on the channel carousel 805 is moved, scrolled, advanced, retrieved, or otherwise manipulated, the columns, rows, or arrays of Feed Items that are visible moves, scrolls, advances, dissolves, fades in or out, is retrieved, or is otherwise manipulated synchronously…).

With respect to dependent claim 8, Lewis as modified by Gordon further teaches wherein the update concerning information in the profile of an end-user is information indicating a recent change made to the profile of the end-user indicating a new employment position for the end-user (Lewis [0033] the attribute extractor 304 may be configured to extract raw attributes, including, for example, skills, companies, titles, schools, industries, etc., from the profiles of the one or more suggested candidates. These raw attributes are then passed to a query builder 306. Notably, the query builder 306 is not configured to use attributes obtained from other data sources other than those related to the suggested candidates, such as profiles and/or usage information about the candidates (e.g., how active they are on the social networking service, whether they have been identified as an active job seeker from their usage of the social networking service, etc.)).

Regarding dependent claims 10-16; the instant claims recite substantially same limitations as the above rejected claims 2-8 and are therefore rejected under the same prior-art teachings.

With respect to claim 17, Lewis teaches a computer-implemented method comprising:
responsive to receiving a request associated with a first end-user [e.g. candidate] of a social networking service for presentation of a personalized content feed [e.g. candidate's profile] ([0046] in response to this reaching out, the system has determined that this candidate has been selected. As such, attributes from the corresponding candidate's profile are extracted and used to perform an automated sourcing search, producing a plurality of search results in the form of candidate records 408A-408C), retrieving from a database a plurality of content items eligible for presentation to the first end-user via the content feed ([0048] prior to display of the candidate records 408A-408C the candidate records 408A-408C returned from the arch may be filtered to, for example, remove candidate records 408A-408C that the user has previously seen or rated, or candidates whose current position is already with a hiring company for which the search is being performed), each content item in the plurality of content item selected based on the content item associated with a node in a connection graph that is directly connected with anode representing the end-user ([0025] the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220).
Lewis does not teach:
assigning to each content item in the plurality of content items a ranking score, resulting in a ranked list of content items;
identifying a first content item within the ranked list of content items that satisfies a condition indicating that the first content item is eligible for presentation, via a content carousel, with a group of other content items satisfying the same condition;
determining that there are some predetermined minimum number of other content items satisfying the same condition satisfied by the first content item, wherein the condition involves the first content item being associated with the end-user by a particular type of edge connecting nodes in a connection graph maintained by the social networking service; and
in response to determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end- user, generating a user interface to display the personalized content feed on a client-device of the end-user, wherein content items are presented in the content feed in a position relative to one another based on the ranking score assigned to each content item, and the first content item and some predetermined number of the other content items are presented as a group in a content carousel at a position in the content feed that is based on the ranking score of the first content item. 
Gordon teaches;
assigning to each content item in the plurality of content items a ranking score, resulting in a ranked list of content items [e.g. Items responsive to the search terms, keywords, categories or other search indicators can be prioritized, ranked, scored, and/or weighted based on data collected] identifying a first content item within the ranked list of content items that satisfies a condition indicating that the first content item for presentation, via a content carousel, with a group of other content items satisfying the same condition ([0201] the aggregation system 108 can provide to the search provider specific feed items that are responsive to the search terms, keywords, categories, or other search indicators, from the service feeds 206, Feed Items associated with the user 116 identified by the user identifier, other users 116 associated with the user 116 identified by the user identifier, or of users 116 of the aggregation system 108. Items responsive to the search terms, keywords, categories or other search indicators can be prioritized, ranked, scored, and/or weighted based on data collected by the operator of the aggregation system 108, including, but not limited to, sharing activity, viewing activity, rating activity, following or subscribing activity, or other user activity regarding one or more feed items, content provider feeds, keywords, or categories, based on activity of the user 116, users associated with the user 116, users of another Internet service 206, or users of the aggregation system 108);
determining that there are some predetermined minimum number of other content items satisfying the same condition satisfied by the first content item, wherein the condition involves the first content item being associated with the end-user by a particular type of edge connecting nodes in a connection graph maintained by the social networking service ([0098-0101] in a sequence, determined entirely or in part by one or more algorithms, and based on any of, all of, or any combination of: based on the viewing (including started views, partially completed views, completed views, and/or repeated views), liking, sharing, saving, and other behavior of the other users or subset of users, and where the subset is optionally affiliated with, socially connected to, comparable to, loosely or closely temporally coincident with, associated through actual, geographic, or network location with, directly or indirectly linked to, or otherwise related to the user, or unrelated to the user; …the selective feed items 332 chosen based on the user's current or past actions or behavior, including any of, all of, or any combination of: the user's service feed 206 subscriptions; the specifics of the user's service feeds 206; the user's viewing behavior, including started views, partially completed views, completed views, and/or repeated views; the user's likes, shares, saves, and saves for later viewing; the user's search or other queries; the user's added resources and items; the user's actions or behavior associated with a device or devices 112,…
in a sequence, determined entirely or in part based on information contained in: one or more non-video link service feeds associated with the user, or determined entirely or in part by one or more algorithms based entirely or in part on information contained in one or more non-video link service feeds associated with the user; or Service feed items 308 that do not link to video content;
in a sequence determined entirely or in part by one or more algorithms that increases, decreases, achieves a minimum, or limits the maximum of, the number of consecutive Service feed items 308 and/or the proportion of Service feed items 308 within an overall range or group of Service feed items 308, from one source or service feed 206, or from a group of sources or service feeds 206, or from a type or category of sources or service feeds 206, or with one or more other attributes…); and
in response to determining that there are some predetermined minimum number of other content items sharing in common with the first content item the same relationship to the first end- user, generating a user interface to display [e.g. the selective feed 220] ([0104] Fig. 7B, a full screen browser-based user interface 312 (e.g., a PC), the user can see the selective feed 220 on the left in a feed pane 712, which feed item 332 is currently playing, which feed item(s) 332 recently played, and which items are coming up for playback with the feed items 332 arranged in the feed pane 712 as a vertically-rotating carousel. In the primary embodiment, each item in the running selective feed 220 presented on the left hand side feed pane 712 of the screen portraying the user interface 312 contains descriptive information about the item, such as the title 720, description 744, source 756, number of likes and shares, optionally other rating information, and optionally other information), the personalized content feed on a client-device of the end-user, wherein content items are presented in the content feed in a position relative to one another based on the ranking score assigned to each content item, and the first content item and some predetermined number of the other content items are presented as a group in a content carousel at a position in the content feed that is based on the ranking score of the first content item ([0137] Fig. 9, a first icon 830 array, set of feed items, group of interface panes, and/or other collection of interface elements is presented in conjunction with a second, coordinated icon 830 array, set of feed items, group of interface panes, and/or other collection of interface elements, and one or both of the first and/or second array, set, group, and/or collection is logically and visually stacked. One potential benefit of stacking some or all of the interface elements is to effectively use limited display space, for example on a smaller device 112 such as a smartphone, while still enabling easy access to all or most of the functions available on a device 112 that has a larger display. In one embodiment of a stacked or partly stacked interface, a first array of icons 830, representing service feeds 220, is arranged at the top of the presentation space in a horizontal array, coupled with a stacked feed view beneath the icon array, wherein a feed view is a vertically arranged set of images and text, each of which correlates to a feed item, and further wherein the feed view changes as the icon 830 array is moved left and right or as a particular icon is selected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lewis with generating a user interface to display the personalized, vertically scrolling content feed on a client-device of the first end-user of Gordon. Such a modification would provide personalized content feeds to a user (Gordon [0012]).

Response to Amendment
In response to the 11/24/2021 office action claims 1, 9 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-17 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/19/2022 have been considered. 
The arguments regarding Gupta and Li are moot because the references are now replaced with the new reference Gordon. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153